DETAILED ACTION
This is on the merits of Application No. 16/707131, filed on 12/09/2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 05/10/2021 is acknowledged.  This is found persuasive and the restriction of 03/09/2021 is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 4 line 1 stated “the torque converter map” and now states --a torque converter map--.
Claim 4 line 2 stated “the transmission fluid temperature” and now states --a transmission fluid temperature--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1, 8, and 15. Particularly in claims 1 and 15, a vehicle operating method, comprising: generating a torque converter speed ratio in response to a torque converter turbine torque request and a measured torque converter turbine speed; and adjusting a torque of an electric machine via a controller in response to a requested torque converter impeller speed that is based on the torque converter speed ratio. Particularly in claim 8, a vehicle system, comprising: an electric machine; a torque converter coupled to the electric machine and a step ratio transmission; a controller including executable instructions stored in non-transitory memory to cause the controller to generate a torque converter speed ratio from a torque converter map that is referenced via a torque converter turbine torque request and an estimated torque converter turbine speed, and additional instructions to adjust a speed of the electric machine according to the torque converter speed ratio. While adjusting impeller torque using an electric machine is well-known, the idea behind controlling the impeller based on the torque converter speed ratio, that speed ratio being in response to a torque converter turbine torque request and measured speed, is what is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659